Citation Nr: 0705666	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-30 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied an evaluation in excess 
of 40 percent for service-connected bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In essence, a remand is warranted in this case because the 
veteran maintains that his bilateral hearing loss has 
increased in severity since most recently evaluated by VA in 
October 2003; evidence of record appears to support that 
contention.  

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  Disability ratings for hearing loss are derived from 
a mechanical application of the Rating Schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

When evaluated by VA in October 2003, the average puretone 
threshold in the right ear was 84 decibels, with speech 
discrimination ability of 72 percent correct, and the average 
puretone threshold in the left ear was 76 decibels, with 
speech discrimination of 84 percent correct.  The Board notes 
that the veteran demonstrated an exceptional pattern of 
hearing impairment bilaterally as the pure tone threshold at 
1000, 2000, 3000, and 4000 Hertz were all 55 decibels or 
more.  38 C.F.R. § 4.86 provides that the Roman numeral 
designation for such an exceptional pattern of hearing 
impairment may be drawn from either Table VI or Table VIA, 
whichever results in the higher numeral.  As such, at that 
time, the most favorable results for the veteran comported 
with the assignment of a 40 percent rating.  

Subsequently, a private audiogram dated in April 2004 was 
added to the record which although not interpreted, appears 
to show that the veteran had greater hearing deficit in the 
higher frequencies bilaterally than had been shown when he 
was examined by VA in 2003.  Accordingly, a remand is 
warranted in this case both to try to obtain a written 
interpretation of the April 2004 audiogram findings (which 
did not include any speech discrimination testing) and 
provide an updated VA examination for the veteran.  With 
respect to the VA audiological examination which is to be 
scheduled, the veteran's representative took issue with VA's 
standard procedures for providing audiological evaluations in 
a sound-controlled room, arguing that this does not 
accurately reflect the veteran's hearing loss under the 
ordinary conditions of daily life.  However, the Board points 
out that such an examination is adequate as it is conducted 
in the manner required by the applicable VA regulations.  38 
C.F.R. § 4.85 (2006).

In addition, the veteran's representative has requested 
referral of the veteran's claim for an increased rating for 
his bilateral hearing loss disability to the appropriate VA 
officials for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).  On readjudication, the RO 
is requested to address this matter.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for an 
increased rating for the veteran's 
bilateral hearing loss on an 
extraschedular basis, the RO should send 
the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include 
notification that he should submit any 
pertinent evidence in his possession.  
Specifically, the letter should advise 
the veteran that the evidence needed to 
substantiate a claim for an 
extraschedular rating would consist of 
evidence that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization that would 
render impractical the application of the 
regular schedular standards.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
hearing loss disability, any 
correspondence from a former employer 
that would verify the veteran's 
contentions, and any medical records 
showing periods of hospitalization for 
hearing loss.

2.  The RO should contact the Shea Ear 
Clinic and request a written 
interpretation of the veteran's April 
2004 audiogram results.  Specifically, 
interpretation of the pure tone threshold 
results at 500, 1000, 2000, 3000, and 
4000 hertz bilaterally is requested.  A 
copy of that report (which is of record) 
should be forwarded to the clinic.  If 
the clinic is unable to obtain to provide 
that evidence for any reason, this should 
be annotated for the record.  

3.  Schedule the veteran for a VA 
audiogram and Maryland CNC speech 
recognition test to determine the current 
severity of his bilateral hearing loss.  
His VA claims file must be made available 
to the designated examiner for a review 
of the pertinent medical history.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be performed.  The 
examiner is also requested to 
specifically indicate whether the 
veteran's bilateral hearing loss has 
worsened since his October 2003 VA 
evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores.  The examiner 
should consider the May 2004 statement 
and April 2004 audiogram results from the 
Shea Ear Clinic in assessing the current 
severity of the veteran's bilateral 
hearing loss.  

The examiner is also asked to comment on 
the effects of the veteran's bilateral 
hearing loss on his ability to function 
under the ordinary conditions of daily 
life and upon his ordinary activity, 
particularly as pertains to his 
employability.  In conjunction with this 
inquiry, a brief summary of the veteran's 
employment and social activities should 
be elicited from the veteran and reported 
on the examination form. 

4.  Thereafter, the RO should 
readjudicate the matter of entitlement to 
an evaluation in excess of 40 percent for 
bilateral hearing loss to include 
consideration of the provisions of 
38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, and an 
extraschedular rating for the veteran's 
bilateral hearing loss disability.  
Should submission under § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail. 

If the decision is adverse to the veteran, he and his 
representative should be issued an appropriate SSOC and given 
the opportunity to respond before the case is returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



